DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to an analytics device for monitoring maintenance on an elevator system performed by an individual. The independent claims identify the feature of “extracting sequences from at least the first video stream; extracting features from the sequences; and analyzing, using a long short-term memory model, the sequence to determine whether the maintenance performed on the elevator system by the individual is performed correctly”. The closest prior art, WANG, HONG-YU et al disclose Elevator maintenance operation monitoring and guiding device based on first visual angle video sequence operation evaluation, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-106429689-B discloses the elevator to perform fault detection, determining the elevator needs for maintenance, and inform the maintenance personnel for repair, saves the maintenance resource.

TANG, Yi-ping et al disclose a violence behaviour intelligent detecting device in elevator case based on computer vision comprises a video sensor set on the top part of the elevator case, an embedding system for transmitting the video data, a monitoring center computer for monitoring the elevator case.
JP-3970520-B2 discloses Capturing facial movements based on wavelets to animate a human figure.
CN-109035089-A discloses an online classroom environment evaluation system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        February 23, 2022.